     Case 9:18-cv-80994-DLB Document 118 Entered on FLSD Docket 06/24/2019 Page 1 of 2
                                                                                '


                                  INTHEUNITZbSTATESDISTRIY COURT
                                   FORTHESOUTHERN DIF RIG OFFLORIDA                   FILBD ay         ,

                                                                                       .                         D
                                                                                                                 '
                                                                                                                 --@n
NIW FEDERALSERVICES,LLC                   9:1& cv-80994-DLB'                          jj
                                                                                      .,.
                                                                                        : jv
                                                                                           .g.
                                                                                             gj jj                  hœ.
        Plaintiff                                                                     f,
                                                                                            ANGz4.x r xosj
                                                                                           CLZRK u    .    r
                                                                                           8.D.     y osyc..
                                                                                                ossLj. - haac
                                                                                                           .



ARTHURHPRRING 111,XND
OEH OR CORPORATION
        Defendants




       1
       ,ArthurHerring 111,Defendantfiling Pro Se am t'iling this M otion to Produce.
Nitv h@sclaimed ontheirwebsite and intheirIiterature thatsince 1988,nitv hassold cvsato 2,500 Iaw enforcement
departm ent.
           s in the U.S.But,they neverIistthem toverifythey actually did sellto thatmany.lwantto have a listofal!
thevariouscvsabuyers(police,sheriff,prisons,collegepolice,etc,)and theirfullcontad information:name,phone,
em ail,address.Iw antnam esand fullcontad information ofalIthe people niw trained sïnce nitvstarted in 1988.Iwant
to verify nitv'sclaimsofsalesand people trained.lfthose num bersofbuyersby nitv isnotcorrect,thatisfalse
alvertisingbynitv,thesamechargetheyareaccusingmeof,


        ArthurHerring 111,Defendant
        400 E.StationAve.#225
        Coopersburg,PA 18036
        Phone:215.631.1448
        Em ailrAdm in@ dektorpse.com

                                   EXHIBITS

EzhibitA - Copy from nitv website ofnum berofcvsa buyers in each state,butno contactinform ation to prove such




                                   CERTIFICATEOFSERVICE

lcertifythaton June 18 2019,lfiled thisdocum entwith the ClerkofCoùr
                                                                   'tby cerlified m ailand served thisdocumentby
U.S.mailtoPlaintiff'sIawyers,Desousaand D'Ioughy,totheiraddresseslisledontheirdocuments.

                                 ArthurHerring III
                        Case 9:18-cv-80994-DLB Document 118 Entered on FLSD Docket 06/24/2019 Page 2 of 2




          l
          -lonhia Abt
                    '
                    )L!t w Product: v -1
                                       -i-a-ilning v RealCasesSolvecl jlesot-
                                                                            ll-ces x, Scioknce                                     A IS Cout'be v
                    ,                                                                     'q




                                                                          Nt-/m be
                                                                                d rofAt
                                                                                      ge/-
                                                                                         ?c/espel-S/'
                                                                                                    t-
                                                                                                     a
                                                                                                     /t'e       .




                                                               l

               C'
               u L'
                  a'te              .Agen(
                                         :1eF;               gt'
                                                             C .a
                                                                .t('
                                                                   /            Aa%'
                                                                                   5ei4(2-
                                                                                         1f!S                  Stl
                                                                                                                 a'
                                                                                                                  t!1.            Au/
                                                                                                                                   (!enf1es

                                        1I
                                         J                                            w
                                                                                      .         .<llGblS;b1ru'j
                                                                                                              Ji                      .
                                                                                                                                      :
                                                                                                                                      u,.
                                                                                                                                        z.

is'
  m.
  .
   ju
   'cz
     :I-
       .
       )u
        ;
        -
        o
        al'
          1-1t
             .
             c
             q
             .                          Ai'
                                        D -
                                          D)     .
                                                 tl1C.
                                                     1l
                                                    't
                                                     .:rïiJ.
                                                           &d1...'

.
n*1
  l-I
    7
    r
    $   :1)
        7
     .z.- .
          3..t
             :
             zt-
             . .l
                b
                -                                                                               hv
                                                                                                *,
                                                                                                 lel
                                                                                                   -1f'as
                                                                                                        -.t
                                                                                                          f
                                                                                                          (Ji

/1
 w ..-(-
       -j.tz.  .-                                k
                                                 'z
                                                  'a
                                                   .I.
                                                     q
                                                     )C.
                                                       d
                                                       -
                                                       .v
                                                        o
                                                        .-                                      i
                                                                                                '
                                                                                                s' -L?) Lt
                                                                                                 .Ic. .j
                                                                                                         arseî
                                                                                                             J.'
  .12       JI1a

t-(
  ..:
  ' itIl(-11-)i-1lt'f                            1s
                                                  %
                                                  'C
                                                   .
                                                   '
                                                   :.
                                                    zt-
                                                      r
                                                      $-
                                                       I
                                                       'j
                                                        .
                                                        -
                                                        1.
                                                         -.
                                                          '1;
                                                            k
                                                            -'
                                                             ,,
                                                              -
                                                 '
f-t3IGru
       :
       '
       ).
        -11
          -
          7                                      Lf
                                                  -).
                                                  . tl1
                                                    u *.
                                                       c nuasl-la
                                                       .,3      m.

Q
-ol-I1-Ii
        :
        i-ct1t'
              -LIt

DL.st'
     hald                                        r'
                                                  .,
                                                   -IJE
                                                      1ïq
                                                        k:
                                                         -
                                                         .
                                                         '
                                                         ,$
                                                          3l(
                                                            E
                                                            :E
                                                             -t
                                                              't-
                                                                lt-
                                                                  :
                                                                  Lfq
                                                                    -t
                                                                     ::
                                                                      kl.
                                                                     -- -I
                                                                         't
                                                                         .-
                                                                          :
                                                                          ,                     I'
                                                                                                 slt324.13CJ.
                                                                                                            j1-OliI-IJI

1
--Ii
   -.
    If'1
       'k.
         -
         )
         'u-
           1                                      f
                                                  .
                                                  -
                                                  .-
                                                   .
                                                   l-
                                                    i
                                                    .F
                                                     1f..
                                                        '
                                                        ,-
                                                         .1t
                                                           -1-
                                                           ) ),
                                                              -
                                                              '.
                                                               I

                                                                                                t- ll0ZUIl

                                                                                                lr
                                                                                                 o:=-!-I1.-:..r '?'I
                                                                                                              -J'  'i
                                                                                                                    $p.u
                                                                                                                       --i1
                                                                                                                          -Il
                                                                                                                            'u
                                                                                                                             -i
                                                                                                                             -
